Citation Nr: 1018960	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for syphilis, or 
residuals thereof.  

2.  Entitlement to service connection for a right index 
finger fracture.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1964 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing 
with a Decision Review Officer scheduled for March 2007 and 
did not provide an explanation as to good cause or request 
that the RO postpone or reschedule this hearing.  As such, 
the Veteran's hearing request has been deemed withdrawn.  

The issues of entitlement to service connection for a right 
index finger fracture, entitlement to service connection for 
a back disability, and entitlement to service connection for 
a stomach ulcer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with syphilis or 
residuals thereof.


CONCLUSION OF LAW

Chronic residuals of syphilis were not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
syphilis residuals.  The Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
these issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection by letters 
mailed in May 2004, January 2005, and March 2005, and was 
provided notice with respect to the effective-date element of 
the claim by a letter mailed in March 2006.  Although the 
March 2006 notice letter pertaining to the effective-date 
element of the claim was provided after the initial 
adjudication of the claim, the Board finds that the Veteran 
has not been prejudiced by the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in September 2006.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records and the Veteran's 
statements, Social Security Administration (SSA) records, as 
well as VA and private treatment records.  

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his syphilis 
residuals claim.  Under 38 C.F.R. § 3.159(c)(4) (2009), VA 
will provide a medical examination or opinion if the 
information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but:  (1) contains competent lay or medical evidence 
that the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
record reflects that the Veteran separated from active duty 
in 1967, he has presented no evidence that he currently 
suffers from residual disability as a result of an in-service 
syphilis infection.  There is no objective evidence of a 
current disability and the Veteran has not identified any 
current residual disability.  Without the present of 
competent lay or medical evidence of a current disability, a 
VA examination was not warranted.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, there is no objective evidence of record that 
establishes or suggests that the Veteran currently suffers 
from syphilis or residuals thereof.  

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative.  In his February 2006 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is claiming entitlement to service connection for 
residuals of an in-service syphilis infection.  The record 
shows that the Veteran tested positive for syphilis in 
February 1965.  He was prescribed antibiotics.  Following the 
initial positive test in February 1965, subsequent 
serological testing in February 1965, March 1965 and June 
1965 showed no reaction.  While the Veteran reported a 
history of syphilis at the time of his July 1967 service 
separation examination, the examining physician noted that 
the Veteran's syphilis occurred 2 years previously and was 
treated with penicillin.  It was further noted that 
subsequent serologies were negative.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

While the evidence shows that element (2) has been met as the 
record confirms that the Veteran was treated for syphilis 
during service.  The record does not show that the Veteran 
developed any chronic residual disability as a result of the 
infection.  

Specifically, with respect to Hickson element (1), the 
competent medical evidence of record does not demonstrate 
that the Veteran is currently diagnosed with syphilis 
residuals.  The record does not show any treatment or 
complaints of syphilis following the Veteran's treatment with 
medication in February 1965.  On the contrary, his service 
separation examination specifically notes negative findings 
of syphilis since being treated in 1965.  Likewise, the 
Veteran has presented no postservice medical evidence showing 
positive syphilis findings or any current residuals of his 
in-service infection.  

To the extent that that the Veteran contends that he has 
current syphilis residuals, the Veteran has not identified 
any current residual disability as a result of his syphilis 
infection during service.  Furthermore, he is not competent 
to comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish a current diagnosis of disability related to his 
in-service syphilis infection.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board observes that the Veteran's service treatment 
records dated February 1965 indicates treatment for and a 
diagnosis of syphilis.  Additionally, treatment for syphilis 
was noted on the Veteran's July 1967 separation examination.  
The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection where the record 
otherwise supports it, even where the most recent diagnosis 
is negative].  However, in this case the claimed disability 
has not been noted at any time during the pendency of this 
claim, which dates to May 2004.  On the contrary, the 
evidence is negative for any objective findings related to 
syphilis for more than 40 years.  

Because the competent medical evidence of record does not 
substantiate a current diagnosis of syphilis residuals, the 
first Hickson element is not met, and service connection is 
not warranted on that basis.  See Degmetich v. Brown, 104 
F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
syphilis residuals.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to service connection for residuals of an in-
service syphilis infection is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further evidentiary development.

Right index finger fracture claim

The Veteran reported in March 2005 that his right index 
finger was injured during his period of service in Dachau, 
Germany when the door of an Armored Personnel Carrier was 
slammed on it.  See the Veteran's statement dated in March 
2005.  He further stated that an X-ray was taken of his index 
finger at a medical facility located at the McGraw Kaserne in 
Munich, Germany.  The Board notes that the claims file is 
negative for any treatment records from the McGraw Kaserne 
with respect to treatment for the Veteran's right index 
finger.  Accordingly, on Remand, the RO should contact the 
National Personnel Records Center (NPRC) to locate all 
treatment records from the McGraw Kaserne medical facility in 
Munich following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.  The RO should then associate these 
records, if any, with the Veteran's claims file.     

The Board adds that none of the medical records currently 
associated with the Veteran's VA claims file offer an opinion 
as to a possible causal relationship between the Veteran's 
claimed disability and his claimed in-service injury.  If, 
and only if, the NPRC is able to verify treatment for the 
Veteran's right index finger from the McGraw Kaserne Hospital 
in Munich, an examination and medical nexus opinion must be 
obtained which addresses the nature of the Veteran's claimed 
right index finger disability and whether such is related to 
his military service.  See Charles v. Principi, 16 Vet. App.  
370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical 
evidence to decide the claim]. 

Back disability claim

As discussed above, in order to establish service connection 
for the claimed disability, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

As to element (1), current disability, VA treatment records 
dated in May 1999 through November 2005 document complaints 
of low back pain, and a VA treatment record dated in August 
2005 indicates a diagnosis of a chronic backache.  
 
With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, the Veteran stated 
in March 2005 that he underwent a spinal tap at either the 
Fort Dix base hospital or at the McGraw Kaserne during his 
period of military service.  See the Veteran's statement 
dated in March 2005.  Although his service treatment records 
are absent any documentation of a back disability 
specifically, his personnel records indicate service at Fort 
Dix in January 1965 and in Germany in March 1965.  Moreover, 
a service treatment record dated in August 1965 indicates 
that the Veteran's spinal fluid was analyzed at the Army base 
hospital in Munich, which was reported as "clear."  In any 
event, on Remand, the RO should contact the NPRC to locate 
all treatment records from the Fort Dix base hospital from 
January 1965 in addition to the McGraw Kaserne medical 
facility following the current procedures prescribed in 38 
C.F.R. § 3.159(c).  The RO should then associate these 
records, if any, with the Veteran's claims file.     

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's back disability and his 
period of military service, to include his in-service 
analysis of spinal fluid.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
After the NPRC is able to verify treatment for the Veteran's 
back, to include a spinal tap, from the Fort Dix base 
hospital or McGraw medical facility in Munich, if any, an 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disability and whether 
such is related to his military service.  See Charles and 
McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4).

Stomach ulcer claim

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board finds that a VA examination and 
medical opinion is also necessary with respect to the 
Veteran's claim of entitlement to service connection for a 
stomach ulcer prior to further appellate consideration.  38 
C.F.R. 
§ 3.159(c)(4).  Specifically, the evidence of record 
indicates that the Veteran currently suffers from peptic 
ulcer disease.  See, e.g., a VA treatment report dated in 
March 2001.  Further, evidence of "stomach problems" and 
epigastric burning were noted in his service treatment 
records.  However, none of the medical records currently 
associated with the Veteran's VA claims file offer an opinion 
as to a possible causal relationship between the Veteran's 
peptic ulcer disease and his period of military service.

The duty to assist requires that a medical examination be 
provided when necessary to decide a claim.  Because the 
evidence of record does not include a medical opinion based 
on a complete review of the Veteran's claims file that 
discusses the likelihood that the Veteran's current peptic 
ulcer disease was incurred in or aggravated by his active 
service, the Board concludes that a VA medical examination 
and opinion is needed in order to render a decision in this 
case.  See Charles and McLendon, both supra; see also 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the service 
department and request through 
appropriate channels medical treatment 
reports for the Veteran from the Fort 
Dix base hospital from January 1965 and 
from the McGraw Kaserne medical 
facility in Munich, Germany.  The 
medical records obtained, if any, 
should be associated with the claims 
file.

2.	After obtaining the in-service 
treatment records, if any, and 
associated with the claims file, then 
the Veteran should be afforded a VA 
examination for the purpose of 
obtaining an opinion as to the 
following:

a.	whether it is at least as likely 
as not (50 percent or greater) 
that his current back disability 
is etiologically related to his 
active service.  

b.	whether it is at least as likely 
as not (50 percent or greater) 
that his current peptic ulcer 
disease is etiologically related 
to his active service.
If, and only if, service treatment 
records from the McGraw Kaserne 
Hospital establish in-service treatment 
or diagnosis of a right index finger 
fracture, then the Veteran should also 
be afforded a VA examination for the 
purpose of obtaining an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that his 
claimed right index finger disability 
is related to his active service. 

The examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any and all studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  A 
rationale for all opinions expressed 
should be provided.  If any opinion 
cannot be made without resort to 
speculation, the examiner should so 
state with supporting rationale.    
A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.
   
3.	When the development requested has been 
completed,             
the case should be reviewed by the RO 
on the basis of additional evidence.  
If the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


